Citation Nr: 1207480	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left eye disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from March 1972 to March 1974 and from April 2003 to April 2004.  The Veteran also had periods of active and inactive duty for training between 1974 and 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO which, in part, denied service connection for a left eye disorder.  The Board remanded the issue for additional development in November 2009 and October 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has been obtained by VA.  

2.  Complaints consistent with left chronic conjunctivitis had their onset in service.  


CONCLUSION OF LAW

Left eye chronic conjunctivitis was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Some disabilities, such as congenital or developmental defects and refractive error of the eye, are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2011).  However, under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  

Because of the Veteran's lengthy association with the Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Left Eye Disability

As an initial matter, it should be noted that presbyopia and refractive error of the eyes are developmental defects and not diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c) (2011).  Thus, the Board will not address any impairment of the eyes due to decreased visual acuity from refractive error.  

Historically, the service treatment records showed that the Veteran was treated for a foreign body at the edge of the cornea (the specific eye was not identified) during his first period of active service in October 1972.  The foreign body was removed and he was given ointment.  When seen two days later, the left eye was clear and there was no evidence of laceration, and the Veteran was returned to duty.  Parenthetically, the Board notes that while the service records showed that the Veteran was seen for an unrelated malady about a week later, he made no mention of any eye problems at that time or when examined for service separation in March 1974, and no pertinent abnormalities were noted.  

VA treatment records showed that the Veteran was seen for a sensation of a foreign body in his left eye in August 1976 and March 1977.  However, no pertinent abnormalities or foreign bodies were observed on examination.  On the latter occasion, the Veteran reported that he felt something in his eye for the past two weeks after working with fiberglass.  Other than some slight redness, no pertinent abnormalities or foreign bodies were noted on examination.  The Veteran was given boric acid eye wash and told to return if necessary.  VA treatment records showed that the Veteran was seen for an unrelated malady two days later, but made no mention of any eye problems.  

Similarly, when examined by VA in September 1978, the Veteran made no mention of any eye problems and no pertinent abnormalities were noted on examination.  

At this point, the Board notes that the Veteran served in the Army reserves from 1974 to 2006, with one year of active service from April 2003 to April 2004.  Significantly, the reserve service treatment records showed no complaints, treatment, abnormalities or diagnosis for any eye problems.  After returning to active duty for the period from April 2003 to April 2004, the records show the Veteran was seen for a reported grinding sensation in his left eye beginning in February 2004.  These complaints continued through approximately September 2004, during which time various diagnostic labels were used to describe the problem, including conjunctivitis, blepharitis, meibomianitis, and concretion to the left lid.  Thereafter, similar complaints of eye discomfort were made in 2007, 2008 and 2010.  At these times, it appears the condition was attributed to conjunctivitis, chemosis, dry eyes and/or a blocked meibomian gland.  Pursuant to a Board remand, the Veteran was examined for VA purposes in 2009 and 2010.  The first examination left some outstanding questions, which were addressed in the 2010 examination report.  The most recent examiner found the Veteran had no residuals from the foreign body noted in the Veteran's eye in the 1970's, but concluded the Veteran had chronic left eye conjunctivitis.  Since the symptoms of this chronic condition were first manifested during the Veteran's active service in 2004, a basis upon which to establish service connection is presented.  Accordingly, the appeal is granted.  


ORDER

Service connection for left eye chronic conjunctivitis is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


